DETAILED ACTION

1.         The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

This action is responsive to the application filed 06/29/2020.
           
Claims 1, 2, 6-10, and 14-17 are allowed. Claims 3-5 and 11-13 have been cancelled.  Claims 1, 9, and 17 are independent Claims. 

Information Disclosure Statement



2.        The Applicant’s Information Disclosure Statements filed (11/10/2020, 02/05/2021, and 01/28/2022) have been received, entered into the record, and considered. 

Drawings



3.	The drawings filed 06/29/2020 are accepted by the examiner.








Examiner’s Amendment 

4.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the Issue Fee.

Authorization for this examiner’s amendment was given in a telephone interview with Ms. Rebbecca Rudolph (Reg. No. 41539) on 05/12/2022.

Amendments to the Claims:

This listing of claims will replace all prior versions, and listings, of claims in the application:

1. 	(Currently amended) A method for training a machine reading comprehension model, comprising:
training an initial model to generate an intermediate model based on sample data;
extracting samples to be processed from the sample data according to a first preset rule;
generating a noise text according to a preset noise generation method;
adding the noise text to each of the samples to be processed respectively to generate noise samples; and
performing correction training on the intermediate model based on the noise samples to generate the machine reading comprehension model;
wherein the generating the noise text according to the preset noise generation method comprises:
calculating values of elements in a noise vector according to a dictionary corresponding to the intermediate model and a preset weight matrix; and
according to the values of the elements in the noise vector, generating the noise text;
wherein the preset weight matrix comprises L×K elements; and 
the calculating the values of the elements in the noise vector according to the dictionary corresponding to the intermediate model and the preset weight matrix, comprises:
determining a value of the ith element in the noise vector according to values of elements in the ith row in the preset weight matrix and vector values of the first K characters in the dictionary corresponding to the intermediate model;
after calculating the values of the elements in the noise vector, the method further comprises:
inserting the noise vector into text vectors corresponding to the samples to be processed to generate vectors to be parsed;
determining labeled answer positions of the vectors to be parsed according to insertion positions of the noise vector and initial labeled answer positions of the samples to be processed;
performing encoding and decoding on the vectors to be parsed by using the intermediate model to determine predicted answer positions of the vectors to be parsed; and
if matching degrees between the predicted answer positions and the labeled answer positions of the vectors to be parsed are greater than or equal to a threshold, updating the preset weight matrix and regenerating the noise vector, until the matching degrees between the determined predicted positions and the labeled positions are less than the threshold after the intermediate model performing the encoding and decoding processes. 

2. 	(Original) The method according to claim 1, wherein the extracting the samples to be processed from the sample data according to the preset rule comprises at least of: according to a number N of the sample data, determining a number M of the samples to be processed that are extracted from the sample data, wherein M is less than N; and, randomly selecting the samples to be processed from the sample data;
and, according to labeled answer positions of samples in the sample data, extracting the samples to be processed at different labeled answer positions.

3-5. 	(Cancelled)

6. 	(Currently amended) The method according to claim 1, before inserting the noise vector into the text vectors corresponding to the samples to be processed, further comprising:
according to labeled answer positions [SS, Se] of the text vectors corresponding to the samples to be processed, determining that an insertion position Si of the noise vector is less than or equal to SS-x, or Si is greater than or equal to Se, wherein SS is an answer start position, Se is an answer end position, and x is a length of the noise vector.

7. 	(Currently amended) The method according to claim 1, wherein generating the noise text according to the values of the elements in the noise vector comprises: obtaining the weight vectors corresponding to the elements in the noise vector from the preset weight matrix; and according to a position of the largest weight value of each weight vector, extracting a character at the position from a preset dictionary as a character at a corresponding position in the noise text.


8.		(Currently amended) The method according to claim 1, wherein the generating the noise text according to the values of the elements in the noise vector comprises: selecting vector values corresponding to characters from the dictionary corresponding to the intermediate model, and determining a character with the highest matching degree with a value of the jth element in the noise vector as the character at the jth position in the noise text.


9. 	(Currently amended) An apparatus for training a machine reading comprehension model, comprising:
one or more processors;
a memory storing instructions executable by the one or more processors;
wherein the one or more processors are configured to:
train an initial model to generate an intermediate model based on sample data;
extract samples to be processed from the sample data according to a first preset rule;
generate a noise text according to a preset noise generation method;
add the noise text to each of the samples to be processed respectively to generate noise samples; and
perform correction training on the intermediate model based on the noise samples to generate the machine reading comprehension model;
wherein the one or more processors are configured to:
calculate values of elements in noise vector according to a dictionary corresponding to the intermediate model and a preset weight matrix; and
according to the values of the elements in the noise vector, generate the noise text;
wherein the preset weight matrix comprises L×K elements, and the one or more processors are configured to:
determine a value of the ith element in the noise vector according to values of elements in the ith row in the preset weight matrix and vector values of the first K characters in the dictionary corresponding to the intermediate model;
wherein the one or more processors are configured to:
insert the noise vector into text vectors corresponding to the samples to be processed to generate vectors to be parsed;
determine labeled answer positions of the vectors to be parsed according to insertion positions of the noise vector and initial labeled answer positions of the samples to be processed;
perform encoding and decoding on the vectors to be parsed by using the intermediate model to determine predicted answer positions of the vectors to be parsed; and
if matching degrees between the predicted answer positions and the labeled answer positions of the vectors to be parsed are greater than or equal to a threshold, update the preset weight matrix and regenerating the noise vector, until the matching degrees between the determined predicted positions and the labeled positions are less than the threshold after the intermediate model performing the encoding and decoding processes. 


10. 	(Original) The apparatus according to claim 9, wherein the one or more processors are configured to extract the samples to be processed from the sample data according to the preset rule by performing at least one of: according to a number N of the sample data, determine a number M of the samples to be processed that are extracted from the sample data, wherein M is less than N; and, randomly select the samples to be processed from the sample data; and, according to labeled answer positions of samples in the sample data, extract the samples to be processed at different labeled answer positions.

11-13. (Cancelled)

14. 	(Currently amended) The apparatus according to claim 9, wherein the one or more processors are configured to: 
according to labeled answer positions [SS, Se] of the text vectors corresponding to the samples to be processed, determine that an insertion position Si of the noise vector is less than or equal to SS-x, or Si is greater than or equal to Se, wherein SS is an answer start position, Se is an answer end position, and x is a length of the noise vector.

15. 	(Currently amended) The apparatus according to claim 9, wherein the one or more processors are configured to: 
 	obtain the weight vectors corresponding to the elements in the noise vector from the preset weight matrix; and
according to a position of the largest weight value of each weight vector, extract a character at the position from a preset dictionary as a character at a corresponding position in the noise text.


16.	(Currently amended) The apparatus according to claim 9, wherein the one or more processors are configured to: 
select vector values corresponding to characters from the dictionary corresponding to the intermediate model, and determine a character with the highest matching degree with a value of the jth element in the noise vector as the character at the jth position in the noise text.


17. 	(Currently amended) A non-transitory computer-readable storage medium storing computer instructions, wherein when the computer instructions are executed, the computer is caused to implement a method for training a machine reading comprehension model, and the method comprises:
training an initial model to generate an intermediate model based on sample data;
extracting samples to be processed from the sample data according to a first preset rule;
generating a noise text according to a preset noise generation method;
adding the noise text to each of the samples to be processed respectively to generate noise samples; and
performing correction training on the intermediate model based on the noise samples to generate the machine reading comprehension model;
wherein the generating the noise text according to the preset noise generation method comprises:
calculating values of elements in a noise vector according to a dictionary corresponding to the intermediate model and a preset weight matrix; and
according to the values of the elements in the noise vector, generating the noise text;
wherein the preset weight matrix comprises L×K elements; and 
the calculating the values of the elements in the noise vector according to the dictionary corresponding to the intermediate model and the preset weight matrix, comprises:
determining a value of the ith element in the noise vector according to values of elements in the ith row in the preset weight matrix and vector values of the first K characters in the dictionary corresponding to the intermediate model;
after calculating the values of the elements in the noise vector, the method further comprises:
inserting the noise vector into text vectors corresponding to the samples to be processed to generate vectors to be parsed;
determining labeled answer positions of the vectors to be parsed according to insertion positions of the noise vector and initial labeled answer positions of the samples to be processed;
performing encoding and decoding on the vectors to be parsed by using the intermediate model to determine predicted answer positions of the vectors to be parsed; and
if matching degrees between the predicted answer positions and the labeled answer positions of the vectors to be parsed are greater than or equal to a threshold, updating the preset weight matrix and regenerating the noise vector, until the matching degrees between the determined predicted positions and the labeled positions are less than the threshold after the intermediate model performing the encoding and decoding processes.


Reasons for Allowance

Claims 1, 2, 6-10, and 14-17 are allowed. 


The following is an examiner’s statement of reasons for allowance: 

Interpreting the claims in light of the specification, Examiner finds the claimed invention is patentably distinct from the prior art of record.

The prior art does not expressly teach or render obvious the invention as recited in independent Claims 1, 9, and 17. 

The features as recited in independent Claims 1, 9, and 17:
“generating a noise text according to a preset noise generation method;
adding the noise text to each of the samples to be processed respectively to generate noise samples; and
performing correction training on the intermediate model based on the noise samples to generate the machine reading comprehension model;
wherein the generating the noise text according to the preset noise generation method comprises:
calculating values of elements in a noise vector according to a dictionary corresponding to the intermediate model and a preset weight matrix; and
according to the values of the elements in the noise vector, generating the noise text;
wherein the preset weight matrix comprises L×K elements; and 
the calculating the values of the elements in the noise vector according to the dictionary corresponding to the intermediate model and the preset weight matrix, comprises:
determining a value of the ith element in the noise vector according to values of elements in the ith row in the preset weight matrix and vector values of the first K characters in the dictionary corresponding to the intermediate model;
after calculating the values of the elements in the noise vector, the method further comprises:
inserting the noise vector into text vectors corresponding to the samples to be processed to generate vectors to be parsed;
determining labeled answer positions of the vectors to be parsed according to insertion positions of the noise vector and initial labeled answer positions of the samples to be processed;
performing encoding and decoding on the vectors to be parsed by using the intermediate model to determine predicted answer positions of the vectors to be parsed; and
if matching degrees between the predicted answer positions and the labeled answer positions of the vectors to be parsed are greater than or equal to a threshold, updating the preset weight matrix and regenerating the noise vector, until the matching degrees between the determined predicted positions and the labeled positions are less than the threshold after the intermediate model performing the encoding and decoding processes”, when taken in the context of the claims as a whole, was not uncovered in the prior art teachings.

The Examiner asserts that the claims overcome the prior art of record when the limitations are read in combination with the respective claimed limitations in their entirety.

The dependent Claims are allowed as they depend upon allowable independent Claims. 

Any comments considered necessary by applicant must be submitted no later than 
the payment of the issue fee and, to avoid processing delays, should preferably 
accompany the Issue Fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact information

	Any inquiry concerning this communication or earlier communications from the
examiner should be directed to MAIKHANH NGUYEN whose telephone number is (571) 272-4093. The examiner can normally be reached on Monday-Friday (8:00 am – 5:30 pm). If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KAVITA STANLEY can be reached at (571)272-8352.

The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/MAIKHANH NGUYEN/Primary Examiner, Art Unit 2176